Fisher, J.,
delivered the opinion of the court.
It is insisted, that the jury in the court below committed an error in the calculation of the interest, by allowing the plaintiff eight per cent, per annum, instead of five per cent, per annum, under the laws of Louisiana, where the bill upon which the suit was founded was payable.
This court can only notice an error in the verdict, when a motion was made in the court below to correct it, and the motion overruled, and a bill of exceptions, embodying the evidence, taken at that time. Such is the rule in regard to all verdicts which respond to the issue, and which are merely erroneous as to the amount of damages.
Judgment affirmed.